COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-011-CR


MAURICE RUDY LOPEZ                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Maurice Rudy Lopez appeals his theft conviction. We dismiss

the appeal.

      In November 2008, appellant pled guilty to theft of a firearm.2

In accordance with appellant’s plea bargain agreement with the State, the trial

      1
          … See Tex. R. App. P. 47.4.
      2
       … Theft of a firearm is a state jail felony punishable by up to two years’
confinement. See Tex. Penal Code Ann. §§ 12.35(a), 31.03(e)(4)(C) (Vernon
Supp. 2008).
court sentenced him to 180 days’ confinement.            Appellant filed his pro se

notice of appeal in December 2008.            The trial court signed a certification

regarding appellant’s right to appeal in February 2009, indicating that because

of appellant’s plea bargain, he had “NO right of appeal.” See Tex. R. App. P.

25.2(a)(2). Appellant also signed the certification and acknowledged that he

received a copy of it.

      On February 3, 2009, we sent appellant a letter informing him that

because of the trial court’s certification, unless he filed a document showing

grounds to continue the appeal by February 13, 2009, the appeal could be

dismissed.3      See Tex. R. App. P. 44.3.       We have not received any such

document.       Accordingly, we dismiss this appeal.         See Tex. R. App. P.

25.2(a)(2), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006); Richardson v. State, 151 S.W.3d 710, 710 (Tex. App.—Fort Worth

2004, no pet.).

                                               PER CURIAM


PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 19, 2009



      3
          … We also sent a copy of this letter to appellant’s trial counsel.

                                          2